COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON



                                  MEMORANDUM ORDER

Appellate case name: E.C.R. v. Department of Family and Protective Services

Appellate case number: 01-11-00791-CV

Trial court case number:      1004599J

Trial court: 314th District Court of Harris County


       This Court ORDERS that the Clerk of the Court withdraw the mandate issued on August
2, 2012.

       It is so ORDERED.


Judge’s signature: Rebeca Huddle
                 Acting individually



Date: October 31, 2012